Exhibit 99.2 3Q 14 Financial Results Conference Call Forward Looking Statement This presentation contains express or implied forward-looking statements within the Private Securities Litigation Reform Act of 1995 and other U.S. Federal securities laws. These forward-looking statements include, but are not limited to, those statements regarding our continued growth, our strategy to become the major supplier of rugged tablets to the multibillion MRM growing market, the growth of our aerospace and defense business, our revenues expectation for 2015, and our expectations regarding future higher margins and profits. Such forward- looking statements and their implications involve known and unknown risks, uncertainties and other factors that may cause actual results or performance to differ materially from those projected. The forward-looking statements contained in this presentation are subject to other risks and uncertainties, including those discussed in the "Risk Factors" section and elsewhere in the company's annual report on Form 10-K for the year ended December 31, 2013 and in subsequent filings with the Securities and Exchange Commission. Except as otherwise required by law, the company is under no obligation to (and expressly disclaims any such obligation to) update or alter its forward-looking statements whether as a result of new information, future events or otherwise. 2 Presenters 3 Tali Dinar - Chief Financial Officer David Lucatz - Chairman of the Board and CEO Shai Lustgarten - CEO of Micronet Ltd. 4 Quarter Overview ■ Strong revenue growth for quarter ■ 43% increase over previous year ■ 73% sequential growth ■ Local fleet vertical becoming larger portion of sales ■Significantly diversifying our customer base ■ EBITDA positive with clear path to enhanced profitability Recent Transformative Acquisition Progressing Well 5 ■In June, we consummated our acquisition of the U.S. Vehicle operation ■ Complementary product line with strong presence in local fleet vertical ■ U.S.-based MRM Division of Micronet Inc. ■ Enables MICT to establish strong U.S. sales and operational base ■ Headquartered in Salt Lake City, UT ■ Immediately accretive; 2013 revenues of $11M ■ Significantly expands customer base Q3 Was First Full Quarter Including The U.S. Vehicle Operation 3Q 13 vs 3Q 14 Revenues MRM Driven by high growth in both divisions Consolidated revenue grew 43.5% for the quarter 2Q 14 vs 3Q 14 Revenues MRM Also driven by high growth in both divisions Consolidated revenue grew 73% from 2Q 14 to 3Q 14 MRM Sales Mix by Vertical 8 Growing Local Fleet Revenues FY 2013 Long Haul 77% Construction & Heavy Equipment 32% Local Fleet 50% Long Haul 18% Construction & Heavy Equipment 5% Broadening Customer Diversity 9 3Q 2014 FY 2013 One Customer Accounted for 83% of Sales Ten Customers Account for 83% of Sales % of MRM Division Customer A 83 % Customer C 2 % Customer B 3 % Others 12% 10 Income Statement Quarter Ended September 30, Revenues Cost of revenues Gross profit Gross profit margin 25% 45% Operating expenses: Research and development % of sales 4.7% 9.5% Selling and marketing % of sales 3.9% 3.5% General and administrative % of sales 15% 15.4% Amortization of intangible assets 93 Total operating expenses % of sales 27% 29% Basic and diluted Weighted average common shares outstanding: Non-GAAP 11 Three Months Ended September 30, Net income 78 Amortization related to U.S. acquisition - Amortization related to Micronet acquisition 93 93 Total amortization of acquired intangible assets 93 Change in fair value of warrants - 55 Amortization of UTA's note discount andrelated expenses 6 Stock-based compensation 6 7 Expenses relates to purchase of a business 79 - Income tax-effect of above non-GAAP adjustments Total non-GAAP net income Non-GAAP net income per diluted share Shares used in per share calculations Strong Balance Sheet 12 MRM New Partnerships 13 Recent Contracts XRS Corporation has certified Micronet Enertec’s M-307 rugged computer tablet to run the XRS solution. Partnership will enable Micronet to leverage Verizon’s extensive ecosystem of MRM partners, VARS, and systems integrators, providing them with ready access to Micronet’s full line of Android -based MDTs and tablets. 14 ELD Mandate Opportunity §Drivers are required to keep records of hours of service (HOS) §Cannot drive over 11 hours per day §Required rest periods §Electronic Logging Devices (ELDs) connect to engine and replace paper logbooks §Law being put in place requiring ELDs Today500,000 ELD equipped trucks Jan ’15～2.6 Million trucks will require ELD Passed by congress Comment period closed Law enacted Law enforced July ‘12 June ‘14 Jan. ‘15 Jan. ‘17 Background Timeline Market Opportunity Looking Forward MRM §Local fleet market expected to grow 37% between 2014 and Aerospace/Defense §Increased missile strike threat support interest for our missile systems §Strong performance continuing - 4Q expected to be of similar magnitude as 3Q §Profitability enhancement trend through growth and improved product mix 1 Licht and Associates study (November 20, 2013) * Macro Trends Near to Medium Term 16 Thank You Q & A
